DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     CITY OF TAMARAC, FLORIDA,
                              Appellant,

                                     v.

                13th FLOOR WOODLANDS HB GP, LLC,
                             Appellee.

                              No. 4D21-3489

                              [June 8, 2022]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Keathan B. Frink, Judge; L.T. Case No.
21-019013 CACE (12).

  R. Max Lohman and Walter H. Porr, Jr. of Lohman Law Group, P.A.,
West Palm Beach, for appellant.

   Ari J. Glazer of Moskowitz, Mandell & Salim P.A., Fort Lauderdale, and
Etan Mark and Jordan Nadel of Mark Migdal & Hayden, Miami, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN and GERBER, JJ., concur.
WARNER, J. concurs specially with opinion.

WARNER, J., concurring specially with opinion.

   This is an appeal from a temporary injunction entered by the trial court.
The injunction prevents the City of Tamarac from conducting a second
hearing on appellee’s application for a comprehensive land use plan
amendment until the resolution of appellee’s claim that the hearing should
be quasi-judicial rather than legislative. City code requires the hearing to
be a quasi-judicial hearing, but the city commission announced that it
would instead hold a legislative hearing.
    In opposing the quasi-judicial hearing, the city relied on Martin County
v. Yusem, 690 So. 2d 1288 (Fla. 1997), which held that “all comprehensive
plan amendments are legislative decisions subject to the fairly debatable
standard of review.” Id. at 1295. That holding applies to the standard of
review in a circuit court action to review a comprehensive land use
decision. The Yusem court noted, “we do point out that even with the
deferential review of legislative action afforded by the fairly debatable rule,
local government action still must be in accord with the procedures
required by chapter 163, part II, Florida Statutes, and local ordinances.”
Id. (emphasis supplied). Thus, I concur in the affirmance as I conclude
that the trial court did not err in finding that appellee had a substantial
likelihood of success in proving that it is entitled to the quasi-judicial
hearing provided by the city code.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2